  Case 2:19-bk-18460-VZ         Doc 17   Filed 09/10/19 Entered 09/10/19 14:05:09           Desc
                                             Page 1 of 4



Nancy Curry, Chapter 13 Trustee
1000 Wilshire Boulevard, Suite 870
Los Angeles, CA 90017
Tel: (213) 689-3014
Fax: (213) 689-3055




                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                  CASE NO. 2:19-bk-18460-VZ
IN RE:
                                                  CHAPTER 13
TOTTON, RICHARD L

                                                  TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                                  DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC
                                                  §§§1322, 1325 AND 1326; DECLARATION IN
                                                  SUPPORT; NOTICE OF POSSIBLE DISMISSAL
                                                  OR CONVERSION UNDER 11 USC §1307

                                                  DATE: July 13, 2020
                                                  TIME: 09:00 AM
                                                  COURTROOM: 1368
                                                                   255 East Temple Street
                                                                   Los Angeles, CA 90012



The Chapter 13 Standing Trustee hereby objects to the confirmation of the proposed plan because
the Debtor has failed to meet all necessary requirements as detailed in the attached declaration
and supporting Exhibit A.

  THE FAILURE OF THE DEBTOR, OR THE ATTORNEY REPRESENTING THE DEBTOR,
  TO RESPOND TO THESE OBJECTIONS, APPEAR AT THE CONFIRMATION HEARING
  AND FAILURE TO PRESENT EVIDENCE THAT ALL REQUIRED PAYMENTS ARE
  CURRENT MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.

Therefore, the Trustee respectfully requests that confirmation of the plan be denied and for such
other relief as the Court may deem appropriate.


DATED:     September 10, 2019                                     /s/ Nancy Curry
                                                                  Chapter 13 Standing Trustee
Case 2:19-bk-18460-VZ        Doc 17     Filed 09/10/19 Entered 09/10/19 14:05:09             Desc
                                            Page 2 of 4




                             DECLARATION OF MASAKO OKUDA


I, MASAKO OKUDA, declare as follows:

1.   Nancy Curry is the Chapter 13 Standing Trustee in this matter:

     TOTTON, RICHARD L, 2:19-bk-18460-VZ

     I am employed by the Trustee as a staff attorney and am duly qualified to make this
     declaration. The Trustee has files and records kept by her office in the regular course of
     business. I have personally reviewed the files and records kept by her office in the within
     case. The following facts are true and correct within my own personal knowledge and I
     could and would testify competently thereto if called upon to do so.


2.   I object to the confirmation of the proposed Plan because of the specific deficiencies which
     are set forth in the attached Exhibit A which is incorporated herein by reference.


I declare under penalty of perjury that the foregoing is true and correct. Executed at Los
Angeles, California on September 10, 2019.

DATED: September 10, 2019                                       /s/ Masako Okuda
                                                                Masako Okuda
        Case 2:19-bk-18460-VZ            Doc 17   Filed 09/10/19 Entered 09/10/19 14:05:09               Desc
                                                      Page 3 of 4
Debtor:         Richard L. Totton
Case No.:       2:19-bk-18460-VZ                  §341(a): 9/5/2019             Debtor attorney: Julie J. Villalobos

                                                      EXHIBIT A

Other issues may arise at or before confirmation requiring additional action or information by the debtor and
counsel.


The Plan


The Debtor has failed to properly complete the Plan because the mortgage creditor (BSI Financial) for Debtor’s primary
residence is inappropriately classified in Class-4.



Income


The Debtor has failed to timely (7 days before the §341(a) debtor examination) provide:

    (1) Payment advices (2019 paystubs) [11 USC §521(a)(1), LBR 3015-1(c)(3)].
    (2) Complete copies of 2018 Federal and State Income Tax Returns (when filed), including W-2s, 1099s (or other
        supporting documentation) [11 USC §521(e)(2), LBR 3015-1(c)(3)].




The Debtor has failed to provide documentation of rental income (such as bank statements reflecting rental income
deposits).


Statement of Financial Affairs (SOFA) - Blank or incomplete items
                                                                       In re Rolland, 317 BR 402 (Bankr. C.D. Cal 2004)


The Debtor has failed to accurately and completely answer all items.

No. 5   Rental income is not disclosed
  Case 2:19-bk-18460-VZ          Doc 17      Filed 09/10/19 Entered 09/10/19 14:05:09               Desc
                                                 Page 4 of 4

                                   PROOF OF SERVICE DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is:
                                   1000 Wilshire Blvd., Suite 870
                                       Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify) TRUSTEE’S OBJECTION TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC §§§1322, 1325 AND 1326;
DECLARATION IN SUPPORT; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION UNDER
11 USC §1307 will be served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On September 10, 2019, I checked the CM/ECF document for
this bankruptcy case or adversary proceeding and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

2. SERVED BY UNITED STATES MAIL: On September 10, 2019, I served the following
persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding
by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

   TOTTON, RICHARD L                                    JULIE J. VILLALOBOS

   PO BOX 3245                                          10900 183RD ST., STE 270
   SEAL BEACH, CA 90740                                 CERRITOS, CA 90703-

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling
LBR, on September 10, 2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission, and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

   Honorable Vincent Zurzolo
   U.S. Bankruptcy Court
   Bin outside of Suite 1360
   255 East Temple Street
   Los Angeles, CA 90012

I declare under penalty of perjury that the laws of the United States that the foregoing is true and correct.

   September 10, 2019                 Carlos Robles                       /s/ Carlos Robles
   Date                               Type Name                           Signature
